       Case 1:20-cv-00231-LG-RPM Document 9 Filed 11/04/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

PHILLIP FREDENBURG, #141387                                               PLAINTIFF


v.                                                  CAUSE NO. 1:20cv231-LG-RPM


WILLIAM LABARRE                                                         DEFENDANT


           ORDER OF DISMISSAL FOR LACK OF PROSECUTION

      THIS MATTER IS BEFORE THE COURT sua sponte.                    Pro se Plaintiff

Phillip Fredenburg, an inmate of the South Mississippi Correctional Institution in

Leakesville, Mississippi, brings this Complaint under 42 U.S.C. § 1983.      Plaintiff

seeks leave to proceed in forma pauperis.

      On July 14, 2020, the Court entered two Orders.      The first Order directed

Plaintiff to pay the required filing fee or file a completed in forma pauperis

application within thirty days.   (Order, 1, ECF No. 3). The second Order advised

Plaintiff of the consequences of filing this civil action under the Prison Litigation

Reform Act and directed Plaintiff to complete, sign, and return to this Court either

an Acknowledgment of Receipt and Certification if he wished to continue with this

lawsuit, or a Notice of Voluntary Dismissal, within thirty days. (Order, 1, ECF No.

4).

      When Plaintiff did not comply, the Court entered an Order to Show Cause,

directing Plaintiff to show cause by September 23, 2020, why this case should not be

dismissed for failure to obey the Court’s prior Orders.   (Order to Show Cause at 1,
       Case 1:20-cv-00231-LG-RPM Document 9 Filed 11/04/20 Page 2 of 3




ECF No. 6). The Order to Show Cause warned Plaintiff that his failure to timely

comply will result in the dismissal of this case.      (Id. at 2).   Plaintiff did not

respond.

      Since Plaintiff is proceeding pro se, he was provided one final opportunity to

comply with the Court’s Orders before the dismissal of this case. On October 7,

2020, the Court entered a Final Order to Show Cause, directing Plaintiff to show

cause by October 21, 2020, why this case should not be dismissed for failure to obey

the Court’s prior Orders.        (Final Order to Show Cause, 1, ECF No. 8). The Final

Order to Show Cause specifically warned Plaintiff that his “failure to fully comply

with this Order it a timely manner will result in the dismissal of this case, without

further notice.”   (Id. at 2).

      Plaintiff has not contacted this Court since the filing of this action on July 13,

2020, and he has failed to comply with four Court Orders.            The Court warned

Plaintiff on numerous occasions that failure to comply with Orders would lead to

the dismissal of this case.      (See Final Order to Show Cause, 2, ECF No. 8; Order to

Show Cause, 2, ECF No. 6; Order at 2, ECF No. 4; Order, 2, ECF No. 3; Notice of

Assign., 1, ECF No. 1–2).        It is apparent from Plaintiff’s failure to comply with the

Court’s Orders that he lacks interest in pursuing this case.

      The Court has the authority to dismiss an action for a plaintiff’s failure to

prosecute or to obey a court’s orders under Fed. R. Civ. P. 41(b) and under the

Court’s inherent authority to dismiss the action sua sponte.          Link v. Wabash R.R.,


                                               2
       Case 1:20-cv-00231-LG-RPM Document 9 Filed 11/04/20 Page 3 of 3




370 U.S. 626, 630–31 (1962).    The Court must be able to clear its calendar of cases

that remain dormant because of the inaction or dilatoriness of the parties seeking

relief, so as to achieve the orderly and expeditious disposition of cases.   Id.   Such a

“sanction is necessary in order to prevent undue delays in the disposition of pending

cases and to avoid congestion in the calendars of the District Courts.”      Id. at 629–

30.   As the record demonstrates, lesser sanctions than dismissal have not

prompted “diligent prosecution,” but instead such efforts have proven futile. See

Tello v. Comm’r of Internal Revenue, 410 F.3d 743, 744 (5th Cir. 2005). Dismissal

without prejudice is warranted.    Accordingly,

       IT IS THEREFORE ORDERED AND ADJUDGED that this lawsuit is

DISMISSED WITHOUT PREJUDICE pursuant to Fed. R. Civ. P. 41(b).

       SO ORDERED AND ADJUDGED this the 4th day of November, 2020.


                                               s/   Louis Guirola, Jr.
                                               Louis Guirola, Jr.
                                               United States District Judge




                                           3
